                                   CERTIFICATE OF SERVICE
I. _Joseph Ott.·____, certify that service of this summons and a copy of the
                                           (name)
                   complaint was made _June 1, 2021_ by: Joseph Ott
                            (date)

 � Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

         Mr. Edward Sorokine                  Law Office of James B. Day, LLC
         20390 Alerion Place                  13321 N. Outer Fo1ty, Ste 600
         Woodland, Hills, CA 91364            St. Louis, MO 63017

 D Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




 D Residence Service: By leaving the process with the following adult at:




 D Certified Mail Service on an Insured Depository Institution: By sending the process by certified 1m1il addressed
tu the following officer of the defendant at:




 0 Publication: The defendunt was served as follows: roescribe briefly]




 0 State Law: The defendant was served pursuant to the laws of the State of ______________
as follows: [Describe briefly]



If service was made by personal service, by residence service, or pursuant to stale law, I further certify that I am,
and at all times during the service of process was, not less than 18 ye,U's of age and not a party lo the matter
concerning which service of process was made.
Under penalty of perjury, I declare that the foregoing is true and correct.




         Print Name       Joseph Ott

         Business Address

          ity   Saint Louis                             tate Missouri                      63118
